


110 HR 886 RS: Wild Sky Wilderness Act of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 255
		110th CONGRESS
		1st Session
		H. R. 886
		[Report No. 110–121]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 28, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To enhance ecosystem protection and the
		  range of outdoor opportunities protected by statute in the Skykomish River
		  valley of the State of Washington by designating certain lower-elevation
		  Federal lands as wilderness, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wild Sky Wilderness Act of
			 2007.
		2.Additions to the
			 National Wilderness Preservation System
			(a)AdditionsThe
			 following Federal lands in the State of Washington are hereby designated as
			 wilderness and, therefore, as components of the National Wilderness
			 Preservation System: certain lands which comprise approximately 106,000 acres,
			 as generally depicted on a map entitled Wild Sky Wilderness
			 Proposal and dated February 6, 2007, which shall be known as the
			 Wild Sky Wilderness.
			(b)Map and Legal
			 DescriptionsAs soon as practicable after the date of enactment
			 of this Act, the Secretary of Agriculture shall file a map and a legal
			 description for the wilderness area designated under this Act with the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives. The map and description
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary of Agriculture may correct clerical and typographical errors in
			 the legal description and map. The map and legal description shall be on file
			 and available for public inspection in the office of the Chief of the Forest
			 Service, Department of Agriculture.
			3.Administration
			 provisions
			(a)In
			 General
				(1)Subject to valid
			 existing rights, lands designated as wilderness by this Act shall be managed by
			 the Secretary of Agriculture in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et
			 seq.) and this Act, except that, with respect to any wilderness
			 areas designated by this Act, any reference in the Wilderness Act to the
			 effective date of the Wilderness Act shall be deemed to be a reference to the
			 date of enactment of this Act.
				(2)To fulfill the
			 purposes of this Act and the Wilderness Act and to achieve administrative
			 efficiencies, the Secretary of Agriculture may manage the area designated by
			 this Act as a comprehensive part of the larger complex of adjacent and nearby
			 wilderness areas.
				(b)New
			 Trails
				(1)The Secretary of
			 Agriculture shall consult with interested parties and shall establish a trail
			 plan for Forest Service lands in order to develop—
					(A)a system of hiking
			 and equestrian trails within the wilderness designated by this Act in a manner
			 consistent with the Wilderness Act (16 U.S.C. 1131 et seq.); and
					(B)a system of trails
			 adjacent to or to provide access to the wilderness designated by this
			 Act.
					(2)Within two years
			 after the date of enactment of this Act, the Secretary of Agriculture shall
			 complete a report on the implementation of the trail plan required under this
			 Act. This report shall include the identification of priority trails for
			 development.
				(c)Repeater
			 SiteWithin the Wild Sky Wilderness, the Secretary of Agriculture
			 is authorized to use helicopter access to construct and maintain a joint Forest
			 Service and Snohomish County telecommunications repeater site, in compliance
			 with a Forest Service approved communications site plan, for the purposes of
			 improving communications for safety, health, and emergency services.
			(d)Float Plane
			 AccessAs provided by section 4(d)(1) of the Wilderness Act
			 (16 U.S.C.
			 1133(d)(1)), the use of floatplanes on Lake Isabel, where such
			 use has already become established, shall be permitted to continue subject to
			 such reasonable restrictions as the Secretary of Agriculture determines to be
			 desirable.
			(e)Evergreen
			 Mountain LookoutThe designation under this Act shall not
			 preclude the operation and maintenance of the existing Evergreen Mountain
			 Lookout in the same manner and degree in which the operation and maintenance of
			 such lookout was occurring as of the date of enactment of this Act.
			4.Authorization for
			 land acquisition
			(a)In
			 GeneralThe Secretary of Agriculture is authorized to acquire
			 lands and interests therein, by purchase, donation, or exchange, and shall give
			 priority consideration to those lands identified as Priority Acquisition
			 Lands on the map described in section 2(a). The boundaries of the Mt.
			 Baker-Snoqualmie National Forest and the Wild Sky Wilderness shall be adjusted
			 to encompass any lands acquired pursuant to this section.
			(b)AccessConsistent
			 with section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)), the Secretary
			 of Agriculture shall ensure adequate access to private inholdings within the
			 Wild Sky Wilderness.
			(c)AppraisalValuation
			 of private lands shall be determined without reference to any restrictions on
			 access or use which arise out of designation as a wilderness area as a result
			 of this Act.
			5.Land
			 exchangesThe Secretary of
			 Agriculture shall exchange lands and interests in lands, as generally depicted
			 on a map entitled Chelan County Public Utility District Exchange
			 and dated May 22, 2002, with the Chelan County Public Utility District in
			 accordance with the following provisions:
			(1)If the Chelan
			 County Public Utility District, within ninety days after the date of enactment
			 of this Act, offers to the Secretary of Agriculture approximately 371.8 acres
			 within the Mt. Baker-Snoqualmie National Forest in the State of Washington, the
			 Secretary shall accept such lands.
			(2)Upon acceptance of
			 title by the Secretary of Agriculture to such lands and interests therein, the
			 Secretary of Agriculture shall convey to the Chelan County Public Utility
			 District a permanent easement, including helicopter access, consistent with
			 such levels as used as of date of enactment, to maintain an existing telemetry
			 site to monitor snow pack on 1.82 acres on the Wenatchee National Forest in the
			 State of Washington.
			(3)The exchange
			 directed by this Act shall be consummated if Chelan County Public Utility
			 District conveys title acceptable to the Secretary and provided there is no
			 hazardous material on the site, which is objectionable to the Secretary.
			(4)In the event
			 Chelan County Public Utility District determines there is no longer a need to
			 maintain a telemetry site to monitor the snow pack for calculating expected
			 runoff into the Lake Chelan hydroelectric project and the hydroelectric
			 projects in the Columbia River Basin, the Secretary shall be notified in
			 writing and the easement shall be extinguished and all rights conveyed by this
			 exchange shall revert to the United States.
			
	
		June 28, 2007
		Reported without amendment
	
